Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 Applicant's submission filed on 4/18/22 has been entered.  Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 recite “the rental terminal is configured to cause one or more payments for the rental to be completed during the rental of the at least one mobile power unit based on the amount of time for which the at least one mobile power unit is rented”.  There appears to be no support for this limitation in the Applicant original disclosure.
At best, paragraph 0002 of the specification recites “the rental terminal is configured to monitor an amount of time for which the mobile power unit is rented and cause one or more payments for the rental to be completed or credited based on the amount of time for which the mobile power unit is rented.”
If the applicant feels that such limitations are contained within the original disclosure, it is respectfully requested that the applicant's response include citations specifying where these limitations may be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Santana et al. (2016/0180632 A1), in view of Bradt et al. (4839505), in further view of Patel et al. (US 20190088072 A1).
Re-claim 1, Santana et al.  teach a mobile power unit rental system comprising: 
a rental terminal, the rental terminal comprising at least one mobile power unit for use in charging an electronic device, (see e.g. paragraph 0011 -The present invention describes a method for renting a portable and universal power charger from a vending machine. The method may provide at least one vending machine that dispenses a power charger.
wherein the rental terminal is configured to accept payment information for a rental of the at least one mobile power unit, and (see e.g. paragraph 0036 In some embodiments, the fee collection portion 206 of the vending machine 200 is defined by a bill changer, a coin slot, a credit card reader, and a radio frequency receiver/transponder 212 for communicating with the central processor 214. The fee collection portion 206 is configured to receive cash through a cash and coin tray, or read a credit card for processing through a card reader.)
one or more servers coupled to the rental terminal, wherein at least one of the one or more servers is configured to use the payment information to authorize the one or more payments for the rental to be completed or credited (see e.g. paragraphs 0042, 0046 - The central processor 214 recognizes the renter form the account information and automatically deducts the appropriate fees from the renter's account. -- the renter may have an account with the vending machine 200, whereby the renter simply activates the account to receive the power charger 202. And the vending machine 200, in communication with the central processor 214, deducts form the renter's account accordingly.)
Santana et al. anticipate monitoring the time and causing one or more payments for the rental to be completed [--] based on the amount of time for which the mobile power unit is rented (see e.g. paragraphs 0013, 0045, claim 15 -- This is possible because the first and second vending machines are in communication with each other and a central processor that records the rental information, such as the renter's contact information, payment method, time of rental, and time of return. -- A Step 118 includes receiving a periodic fee through the fee collection portion 206 of the at least one vending machine 200, wherein the periodic fee is commensurate with a period of time that the power charger 202 was accessed. The periodic fee accumulates, ---- In either case, the renter pays a periodic fee for each interval of time (day) that the power charger 202 is retained.)
However, Bradt et al. teach 
the rental terminal is configured to monitor an amount of time for which the at least one mobile power unit is rented, (see e.g.
the rental terminal is configured to cause the one or more payments for the rental to be credited, wherein the amount of time for which the at least one mobile power unit is rented is less than an authorized time limit  (see e.g. col. 1, lines 9-11-The present invention relates to a machine for selling or renting videocassettes and for accepting return of rented videocassettes. Col. 33, lines 16-31; 45-51---
----When a videocassette C is returned to the videocassette vending machine l0 from which it was dispensed, the customer receives credit for his security deposit and the rental charge is automatically debited to his credit card. The CPU 38 may be programmed to require rented videocassettes C to be returned within a particular number of days, e.g., seven days. In the event the particular videocassette C being rented is not returned within the designated period, the CPU 38 will automatically charge the customer's credit card with the purchase value for the videocassette previously rented. In the event the videocassette C is ultimately returned, the CPU 38 can effect appropriate crediting to the customer's account.  ----If the selected videocassette C is returned within that designated period, the CPU will charge the customer's credit card as a rental for the particular number of days actually rented. On the other hand, if the selected videocassette C is not returned within the designated period, the customer's credit card is automatically charged as a purchase of that particular videocassette.)
The Examiner notes that returning the videocassette within a designated period (e.g. seven days) includes returning the videocassette before the particular number of days.  In this case, the return can take place at day 5 and the customer’s credit card will be charged for 5 days (the particular number of days actually rented) and the security deposit will be credited back to the customer.
Furthermore, Bradt et al. teach in col.33, lines 52-55 – (Although the present invention has been described with particular applicability to the vending of videocassettes C, it is to be understood that other products and items may be vended in a similar manner). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Santana et al. and include the time-based payment feature cited above, as taught by Bradt et al., in to facilitate calculating rental charges and to provide the customer proper credit for the time of rental (col. 25, lines 19-21).
Santana et al., in view of Bradt et al., do not teach the following limitation.
However, Patel et al. the rental terminal is configured to cause an account associated with the renter to be deleted after the one or more payments are credited; (see e.g. paragraph0082- The server system 22 may be further configured to control the server processor to create the temporary account with the associated number of credits and to generate a temporary account code. --Once the gaming session has been closed or the temporary ancillary account used, the ancillary account may be deleted.
[0110] With reference to FIG. 11, a method 62 that allows the anonymous user to redeem credits is shown. In a first step 62A, the user may end a gaming session or complete transaction and requests that the remaining credits associated with the PIN/ticket be redeemed. In a second step 62, the purchase is recorded in the temporary account linked to the PIN/ticket. In a third step 62C, the PIN/ticket is provided to an attendant or inserted into a kiosk. The temporary account is closed and all remaining currency or cash is returned to the user.
0057] In another example, the gaming machine 52 may be a kiosk, mobile computing device, vending machine or point of sale device at which credits may be exchanged for product(s) and/or service(s). The service display 12 may also be a purchase gateway or display device.) 
The Examiner notes that the gaming session in Patel et al. is equivalent to the usage time of the power charger in Santana et al.
Therefore, before the effective filing date of the invention, one of ordinary skill in the art would have recognized that applying the known technique of Patel et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of ‘deleting an account associated with the renter after the payments are credited’ to the teaching of Santana et al., in view of Bradt et al., would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems in order to improve the security of the existing methods of automated rentals.
 In summary, see for example: 
Santana et al. teach: “a method for renting a portable and universal power charger from a vending machine. -- the renter may have an account with the vending machine 200, -- a deposit for the power charger may also be required.
Bradt et al. teach ‘----When a videocassette C is returned to the videocassette vending machine l0 from which it was dispensed, the customer receives credit for his security deposit and the rental charge is automatically debited to his credit card. The CPU 38 may be programmed to require rented videocassettes C to be returned within a particular number of days, e.g., seven days. In the event the particular videocassette C being rented is not returned within the designated period, the CPU 38 will automatically charge the customer's credit card with the purchase value for the videocassette previously rented. In the event the videocassette C is ultimately returned, the CPU 38 can effect appropriate crediting to the customer's account.  ----If the selected videocassette C is returned within that designated period, the CPU will charge the customer's credit card as a rental for the particular number of days actually rented. On the other hand, if the selected videocassette C is not returned within the designated period, the customer's credit card is automatically charged as a purchase of that particular videocassette.)
Patel et al. teach : “create the temporary account with the associated number of credits. --Once the gaming session has been closed or the temporary ancillary account used, the ancillary account may be deleted. --, the PIN/ticket is provided to an attendant or inserted into a kiosk. The temporary account is closed and all remaining currency or cash is returned to the user.
Re-claim 4, Santana et al. teach a mobile power unit rental system, wherein the rental terminal comprises a reader unit, a control processing unit, a wireless communication unit, a data storage unit, and a user interface control unit, and wherein the reader unit, the control processing unit, the wireless communication unit, the data storage unit and the user interface control unit are coupled via a communication bus (see e.g. fig. 2, paragraphs 0034, 0036- The vending machine 200 may also have a receiver/transponder 212 for communicating through radio frequency to a central processor 214 and other vending machines 200. -- The vending machine 200 may further include an internal circuitry 236 for controlling the communication, collecting fees, and dispensing of the power charger 202.
[0036] In some embodiments, the fee collection portion 206 of the vending machine 200 is defined by a bill changer, a coin slot, a credit card reader, and a radio frequency receiver/transponder 212 for communicating with the central processor 214.).

Re-claim 5, Santana et al. teach a mobile power unit rental system of claim 4, wherein the control processing unit of the rental terminal is configured to accept the payment information via the reader unit see e.g. paragraph 0036 - The fee collection portion 206 is configured to receive cash through a cash and coin tray, or read a credit card for processing through a card reader).

Re-claim 6, Santana et al. teach a mobile power unit rental system, wherein the reader unit is selected from a group consisting of a magnetic strip reader, a near-field communication (NFC) chip, a two- dimensional barcode scanner, a radio-frequency ID (RFID) tag, or a proximity wireless communication reader (see e.g. paragraph 0036 In some embodiments, the fee collection portion 206 of the vending machine 200 is defined by a bill changer, a coin slot, a credit card reader, and a radio frequency receiver/transponder 212 for communicating with the central processor 214.)

Re-claim 7, Santana et al. teach a mobile power unit rental system, wherein the control processing unit of the rental terminal is configured to communicate with the one or more servers via the wireless communication unit (see e.g. paragraph 0034- The vending machine 200 may also have a receiver/transponder 212 for communicating through radio frequency to a central processor 214 and other vending machines 200.).

Re-claim 8, Santana et al. do not teach the limitation as claimed.
However, Bradt et al. teach a mobile power unit system, wherein the control processing unit is configured to display information to the renter via the user interface control unit (see e.g. col. 25, lines 30-34 -The customer would then be informed on the CRT display 24 that the videocassette C returned was not recognized as that which was rented and would instruct the customer to call a particular telephone number of arrange proper credit for the security deposit paid. -).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Santana et al. and include the user interface, as taught by Bradt et al.,  in order to provide instructions to the customer (see e.g. col. 25, line 33).

Re-claim 10, Santana et al. teach a mobile power unit rental system, wherein the wireless communication unit is selected from a group consisting of a Bluetooth® module, a wireless fidelity (Wifi) module, or a radio frequency (RF) module (see e.g. paragraph 0034- The vending machine 200 may also have a receiver/transponder 212 for communicating through radio frequency to a central processor 214 and other vending machines 200.)

Re-claim 11, Santana et al. anticipates a mobile power unit rental system, wherein the payment information comprises a credit card number and a credit card expiration date (see e.g. claim 11- wherein the step of receiving an access fee through the fee collection portion of the at least one vending machine, further includes receiving cash through a cash and coin tray, or reading a credit card for processing through a card reader.). It is well known that a credit card number and an expiration date are required when processing a credit card.  Therefore, it is an obvious variation of Santana et al. that the credit card number would have a number and an expiration date.

Re-claim 12, Santana et al. teach a mobile power unit rental system, wherein the at least one of the one or more servers configured to use the payment information to authorize the one or more payments for the rental is a local server  (see e.g. paragraphs 0047,  0049).

Re-claims 13, 14, Santana et al. teach a mobile power unit rental system, wherein the interior area is bound by a front door panel, a back wall opposite the front door panel 26, a left-side wall opposite a right-side wall, and a top wall opposite a bottom wall; wherein the interior area comprises one or more storage units, and wherein at least one of the one or more storage units is configured to store the least one mobile power unit. (See e.g. fig. 2, paragraph 0042 -In another embodiment, the power charger 202 may be stored in a power charger container 204 having a plurality of slots that face the renter, and are visible through a transparent panel.)

Re-claim 15, Santana et al. teach a mobile power unit rental system, wherein the at least one of the one or more storage units comprises a mechanism for locking or holding the at least one mobile power unit and/or a. mechanism for charging the at least one mobile power unit, (see e.g. paragraphs 0034, 0035 - As shown in FIG. 2, the vending machine 200 is sufficiently sized and dimensioned to hold a plurality of power chargers 202. In some embodiments, the vending machine 200 automatically recharges the power charger 202 while the power charger 202 connector is coupled thereto. The charging portion 216 serves to recharge the power charger 202 until the power charger 202 is accessed by the renter. The charging portion 216 includes a vending machine connector. The vending machine connector mates with the power charger connector 222 to recharge the power charger 202 when not being rented.)

Claim 16 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Furthermore, Santana et al. teach wherein the one or more servers are configured to: use the payment information to authorize a payment amount for the rental prior to dispensing the at least one mobile power unit to the renter; record a first time at which the mobile power unit was dispensed to the renter; record a second time at which the mobile power unit was returned to the rental terminal; compare the first time and the second time; (see e.g. paragraphs 0038, 0040, 0042, 0047 - A Step 110 includes receiving an access fee through the fee collection portion 206 of the at least one vending machine 200, wherein the access fee is received prior to accessing the power charger 202.-- Upon receiving the access fee, the appropriate power charger 202 is mechanically pushed out of the slot and falls to a dispensing tray at a lower end of the vending machine 200. The renter can then reach into the dispensing tray to access the power charger 202.)
- records the rental information, such as the renter's contact information, payment method, time of rental, and time of return. --communicating between the at least one vending machine 200 and a central processor 214 about the period of time that the power charger 202 is accessed.)

Claims 2, 3, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Santana et al. (2016/0180632 A1), in view of Bradt et al. (4839505), in further view of Patel et al. (US 20190088072 A1), in further view of Kambhampaty et al. (2016/0364709 A1)
Re-claim 2, Santana et al., in view of Bradt et al.., in further view of Patel et al., do not explicitly teach the limitations as claimed
However, Kambhampaty et al. teach a mobile power unit rental system wherein the at least one of the one or more servers configured to use the payment information to authorize the one or more payments for the rental is a first server that comprises an application program interface, and wherein another of the one or more servers is a second server that communicates with the first server via the application program interface (see e.g. paragraphs 0098 - software will enable the kiosk to communicate with payment processing APIs--either directly or through centralized server--such as Braintree, and enable a secure transaction. ) 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Santana et al., in view in view of Bradt et al., in further view of Patel et al., and include the steps cited above, as taught by Kambhampaty et al., in order to enable a secure transaction. (see e.g. paragraph 0098).

Re-claim 3, Santana et al. teach a mobile power unit rental system, wherein causing the one or more payments for the rental to be completed or credited based on the amount of time for which the at least one mobile power unit is rented comprises sending the payment information from the rental terminal to the first server via the second server, wherein the second server is a local server (see e.g. paragraphs 0013, 0046).  

Claim 17 recites similar limitations as claim 2 and is therefore rejected under the same arts and rationale.

Re-claim 18, Santana et al., teach -sending the payment information from the rental terminal to the first server via the second server to cause the one or more payments for the rental to be completed or credited based on the amount of time for which the mobile power unit is rented (see e.g. paragraphs 0013, 0042, 0045, 0046, claim 15).

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Santana et al. (2016/0180632 A1), in view of Bradt et al. (4839505), in view of Patel et al. (US 20190088072 A1), in further view of Tarrago et al. (US 20150135334 A1).
Re-claims 9, 19, Santana et al. teach a mobile power unit rental system of claim 4, wherein the control processing unit of the rental terminal is configured to create a renter account associated with the renter (see e.g. paragraphs 0040, 0046, 0047-In one alternative embodiment, the renter registers with a central processor 214 prior to accessing the power charger 202. After registering, the renter can simply activate an account number on the vending machine 200 to access the power charger 202. The central processor 214 recognizes the renter form the account information and automatically deducts the appropriate fees from the renter's account).
Santana et al., in view of Bradt et al., in view of Patel et al., do not teach the following limitations. 
However, Tarrago et al. teach - encrypt the renter's payment information, store the encrypted payment information in a memory of the data storage unit, retrieve the encrypted payment information from the memory, decrypt the payment information to cause one or more payments for the rental to be completed or credited, or delete the encrypted payment information from the memory (see e.g. paragraphs 0063-0066-. Advantageously, said data written by the access terminal are encrypted, and the data read from the communicating device are decrypted by the access terminal according to a cryptographic technique appropriate for the communicating device. )
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Santana et al., in view of Bradt et al., in view of Patel et al., and include the steps cited above, as taught by Tarrago et al., in order to enhance the security of the data accessed in the memory of the communicating device (see e.g. paragraph 0066).

Claim 19 recites similar limitations as claim 9 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1 -19 have been considered but are moot due to the new rejection.
Furthermore, time-based billing for rentals and crediting accounts based on time used is not a novel concept, as seen in the teaching of Bradt et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) ITAYA SATOKO et al. (WO 2011078136)  
See e. g. (User B has paid Cm for the entire rental period, so there is no incentive to return the CD earlier than the return deadline. Here, if the daily charge from the first day of the rental period to today (for example, the value obtained by multiplying the daily charge by the number of days from the first day of the rental period to today) is Cm1, the daily charge for the remaining rental period The charge (for example, a value obtained by multiplying the charge per day by the number of days from the next day to the last day of the rental period) is expressed as Cm−Cm1. Therefore, the service provider who rents the CD (hereinafter referred to as the service provider) gives the user B an incentive to return the CD during the current day by refunding the daily charge (Cm-Cm1) for the remaining period. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

June 10, 2022